DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
Although Claims 1, 12, 13, 15, 17 recite abstract limitations, the limitations are integrated into the practical application of determining load information of a tire or vehicle using the particular machines of a magnetic earth field sensor and a tire.
Allowable Subject Matter

Claims 1-10, 12-13, 15-17 are allowed. 
Claims 1-10, 12-13, 15-17 are renumbered.
Claims 11, 14 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 12-13, the closest prior art of record,  
Fink, US 2012/0253590 (hereinafter Fink) in view of Dharamshi et al., GB 2533658 (hereinafter Dharamshi), and Mancosu et al., US 6,959,593 (hereinafter Mancosu) teaches the following:
Regarding claims 1, Fink teaches 
the magnetic earth field sensor configured to generate a signal indicating a measured magnetic earth field;
and a device comprising: an input interface communicatively coupled to a magnetic earth field sensor and configured to receive a signal  from the magnetic earth 
at least one processor coupled to the input interface and configured to receive the signal therefrom and determine the information indicating the length of the footprint of the tire based on the signal indicating the measured magnetic earth field.
Dharamshi teaches wherein the at least one processor is configured to determine load information of the tire or a vehicle based on the information indicating the length of the footprint.  
Mancosu teaches herein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire (e.g. “The sensor therefore detects the instant of entry into the footprint and the instant of exit from this area, and, according to the teaching of this patent, the ratio between the time elapsed between the two peaks and the time of a complete revolution of the tyre can be used to determine the flattening of the tyre during the movement of the vehicle. This is because, if the angular velocity of the tyre and its radius are known, it is possible to measure the length of the footprint“, see column line). However the sensor signal is that is used to determine the footprint is a piezoelectric sensor and not a magnetic field sensor. A person of ordinary skill in the art would not have a reason to combine the method of Mancosu into Fink and Dharamshi.
However, the prior art fails to anticipate or render obvious a device for determining information indicating a length of a footprint of a tire, the device comprising:  at least one processor wherein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire.in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 12, Fink teaches 
an input interface communicatively coupled to a magnetic earth field sensor and configured to receive a signal from the magnetic earth field sensor that is configured to generate the signal indicating a measured magnetic earth field;
at least one processor coupled to the input interface and configured to receive the signal therefrom and determine the information indicating the length of the footprint of the tire based on the signal indicating the measured magnetic earth field.
Dharamshi teaches wherein the at least one processor is configured to determine load information of the tire or a vehicle based on the information indicating the length of the footprint.  
Mancosu teaches herein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire (e.g. “The sensor therefore detects the instant of entry into the footprint and the instant of exit from this area, and, according to the teaching of this patent, the ratio between the time elapsed between the two peaks and the time of a 
However, the prior art fails to anticipate or render obvious a tire pressure measurement system comprising: at least one processor wherein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 13, Fink teaches 
an input interface communicatively coupled to the magnetic earth field sensor and configured to receive the signal from the magnetic earth field sensor; 
and at least one processor coupled to the input interface and configured to receive the signal therefrom and configured to determine information  indicating a length 
Dharamshi teaches wherein the at least one processor is configured to determine load information of the tire or a vehicle based on the information indicating the length of the footprint.  
Mancosu teaches herein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire (e.g. “The sensor therefore detects the instant of entry into the footprint and the instant of exit from this area, and, according to the teaching of this patent, the ratio between the time elapsed between the two peaks and the time of a complete revolution of the tyre can be used to determine the flattening of the tyre during the movement of the vehicle. This is because, if the angular velocity of the tyre and its radius are known, it is possible to measure the length of the footprint“, see column line). However the sensor signal is that is used to determine the footprint is a piezoelectric sensor and not a magnetic field sensor. A person of ordinary skill in the art would not have a reason to combine the method of Mancosu into Fink and Dharamshi.
However, the prior art fails to anticipate or render obvious a tire for a vehicle comprising: at least one processor wherein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 4, the closest prior art of record,  Fink, US 2012/0253590 (hereinafter Fink) in view of Dharamshi et al., GB 2533658 (hereinafter Dharamshi), and Hammerschmidt, US 2009/0069969 (hereinafter Hammerschmidt), teaches the following:
Regarding claim 4, Fink teaches 
an input interface communicatively coupled to a magnetic earth field sensor and configured to receive a signal from the magnetic earth field sensor that is configured to generate the signal indicating a measured magnetic earth field;
at least one processor coupled to the input interface and configured to receive the signal therefrom and determine the information indicating the length of the footprint of the tire based on the signal indicating the measured magnetic earth field.
Dharamshi teaches wherein the at least one processor is configured to determine load information of the tire or a vehicle based on the information indicating the length of the footprint.  
Hammerschmidt teaches wherein the at least one processor is configured to determine the information indicating the length of the footprint based on a differentiation of the signal (see paragraph [0029]). However the signal is Hammerschmidt is capacitive, not magnetic.
However, the prior art fails to anticipate or render obvious a device for determining information indicating a length of a footprint of a tire, the device comprising: at least one processor wherein the at least one processor is configured to determine the information indicating the length of the footprint based on a differentiation of the signal, and wherein the at least one processor is configured to differentiate the signal and to compare a differentiated version of the signal to a threshold in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 7, the closest prior art of record,  
Fink, US 2012/0253590 (hereinafter Fink) in view of Dharamshi et al., GB 2533658 (hereinafter Dharamshi), and Mancosu et al., US 6,959,593 (hereinafter Mancosu), Tsuchikawa et al., US 2016/0297262 (hereinafter Tsuchikawa), teaches the following:
Regarding claim 7, Fink teaches 
an input interface communicatively coupled to a magnetic earth field sensor and configured to receive a signal from the magnetic earth field sensor that is configured to generate the signal indicating a measured magnetic earth field;
at least one processor coupled to the input interface and configured to receive the signal therefrom and determine the information indicating the length of the footprint of the tire based on the signal indicating the measured magnetic earth field.
Dharamshi teaches wherein the at least one processor is configured to determine load information of the tire or a vehicle based on the information indicating the length of the footprint.  
Tsuchikawa teaches using rotational frequencies to determine tire position. However the sensor signal is that is used to determine the footprint is an accelerometer 
However, the prior art fails to anticipate or render obvious a device for determining information indicating a length of a footprint of a tire, the device comprising: at least one processor wherein the at least one processor is configured to carry out a localization of multiple tires on wheels of a vehicle, wherein the at least one processor is configured to correlate rotational frequencies of the wheels determined based on the signal with reference information on the rotational frequencies of the wheels, or wherein the at least one processor is configured to correlate an angular position of a wheel indicated by the signal with reference information on angular position of the wheel in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 15, 17, the closest prior art of record, Vassilieff et al., US 2009/0205414 (hereinafter Vassilieff) and Salfelner, US 7,646,195 (hereinafter Salfelner), and Dharamshi et al., GB 2533658 (hereinafter Dharamshi), and Mancosu, teaches the following:
Regarding claim 15, Salfelner teaches a signal indicating a measured magnetic earth field,
Determining, by at least one processor, information on a timing of deviations from a sinusoidal signal sequence in the signal; and information indicating a rotational velocity of the tire.  

Dharamshi teaches wherein the at least one processor is configured to determine load information of the tire or a vehicle based on the information indicating the length of the footprint.  
Mancosu teaches herein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire (e.g. “The sensor therefore detects the instant of entry into the footprint and the instant of exit from this area, and, according to the teaching of this patent, the ratio between the time elapsed between the two peaks and the time of a complete revolution of the tyre can be used to determine the flattening of the tyre during the movement of the vehicle. This is because, if the angular velocity of the tyre and its radius are known, it is possible to measure the length of the footprint“, see column line). However the sensor signal is that is used to determine the footprint is a piezoelectric sensor and not a magnetic field sensor. A person of ordinary skill in the art would not have a reason to combine the method of Mancosu into Fink and Dharamshi.
However, the prior art fails to anticipate or render obvious a method for determining information indicating a length of a footprint of a tire from a signal indicating a measured magnetic earth field, the method comprising: determining, by the at least one processor, the information indicating the length of the footprint based on the timing of the deviations and based on information indicating a rotational velocity of the tire in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 17, Salfelner teaches a non-transitory computer-readable medium encoded with computer readable program code configured to implement a method,
Determining, by at least one processor, information on a timing of deviations from a sinusoidal signal sequence in the signal; and information indicating a rotational velocity of the tire.  
Vassilieff teaches determine the information indicating the length of the footprint of the tire. However Vassilieff teaches away from the invention in that the magnetic sensor is not sensitive to the variations of the earth magnetic field when the wheel is rotating (e.g. see paragraph [0019]).
Dharamshi teaches wherein the at least one processor is configured to determine load information of the tire or a vehicle based on the information indicating the length of the footprint.  
Mancosu teaches herein the at least one processor is configured to determine a timing of deviations from a sinusoidal signal sequence in the signal, and wherein the at least one processor is configured to determine the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire (e.g. “The sensor therefore detects the instant of entry into the footprint and the instant of exit from this area, and, according to the teaching of this 
However, the prior art fails to anticipate or render obvious a non-transitory computer-readable medium encoded with computer readable program code configured to implement a method for determining information indicating a length of a footprint of a tire from a signal that indicates a measured magnetic earth field, the method comprising: determining, by at least one processor, the information indicating the length of the footprint based on the timing of the deviations and information indicating a rotational velocity of the tire  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862